Citation Nr: 1723122	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for left ear/bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a June 2012 rating decision of the VA RO in Muskogee, Oklahoma.

The June 1996 rating decision denied service connected for hearing loss of the right ear. In January 2012, the Veteran filed a new claim for an increased evaluation for left ear hearing loss. A June 2012 rating decision once again denied service connection for hearing loss in the right ear because the evidence was not new and material, and denied the increased evaluation for the left ear because the evidence of record failed to show a hearing loss for VA purposes.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference; a transcript of the hearing has been associated with the record.

In a December 2015 Board decision upon appeal, service connection for right ear hearing loss was granted, and the issue of entitlement to a compensable rating for left ear hearing loss was remanded as inextricably intertwined with the implementation of the grant of service connection for right ear hearing loss, including assignment of a rating for bilateral hearing loss. In a January 2016 rating decision, the RO implemented the grant of service connection for right ear hearing loss and assigned a noncompensable evaluation effective May 26, 1995. Thereafter, the issue of entitlement to a compensable evaluation for left ear hearing loss was readjudicated, with consideration of service connection for bilateral hearing loss now in effect, by the RO in a Supplemental Statement of the Case (SSOC) in May 2016 and returned to the Board for further action.

Review of the record indicates substantial compliance after the December 2015 remand: the Veteran was afforded the examination in April 2016. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The claims of entitlement to service connection for right ear hearing loss, and entitlement to a compensable rating for left ear hearing loss, previously came before the Board separately. However, the April 2016 VA examination and the May 2016 SSOC considered hearing loss for both ears. Therefore, the Veteran will not be prejudiced by the Board's consideration of bilateral hearing loss. As such, the Board will consider the claims on the merits. See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The Veteran's left ear/bilateral hearing loss manifests, at worst, Level II hearing in the left ear and level I hearing in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear/bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Increased Rating

Service connection for bilateral hearing loss was granted for the left ear in the June 1996 rating decision on appeal, and for the right ear in the December 2015 Board decision; initial noncompensable evaluations were assigned effective May 26, 1995. The Veteran contends that an increased rating is warranted throughout the claims period, for both ears, as he experiences substantial hearing loss.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58. However, in cases where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).


The only available medical opinions weigh against an increased rating. In a July 1995 VA examination, the audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
15
15
15
LEFT

10
20
35
55

Speech audiometry revealed speech recognition ability of 100 percent in both ears. This level of impairment translates to Level I in both ears under Table VI; Level I hearing warrants a noncompensable evaluation under the applicable criteria. 38 C.F.R. § 4.85, Diagnostic Code 6100. Thus, a compensable evaluation is determined not to be warranted for the Veteran's bilateral hearing loss.

In a April 2008 VA examination, the audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
30
30
25
LEFT

10
25
50
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 90 percent in the left ear. This level of impairment translates to Level I in the right ear and Level II in the left ear under Table VI; these levels warrant a noncompensable evaluation under the applicable criteria. 38 C.F.R. § 4.85, Diagnostic Code 6100.


In a May 2012 VA examination, the audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
25
25
25
LEFT

20
35
50
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 92 percent in the left ear. This level of impairment translates to Level I in both ears under Table VI; Level I hearing warrants a noncompensable evaluation under the applicable criteria. 38 C.F.R. § 4.85, Diagnostic Code 6100.

This claim was remanded by the Board in December 2015 to provide the Veteran with a new VA examination, because the Board granted the Veteran's claim for entitlement to service connection for his right ear hearing loss. The Veteran had a proper examination in April 2016, during which the audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
30
35
35
LEFT

15
25
55
30

Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 96 percent in the left ear. This level of impairment translates to Level I in both ears under Table VI; Level I hearing warrants a noncompensable evaluation under the applicable criteria. 38 C.F.R. § 4.85, Diagnostic Code 6100. Thus, a compensable evaluation is determined not to be warranted for the Veteran's bilateral hearing loss.

Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss.  The Board has considered whether the Veteran has an exceptional pattern of hearing loss as described by 38 C.F.R. § 4.86, but there is no evidence of such.  The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss. The Veteran's hearing loss is manifested by difficulty hearing conversations, including his wife's voice. The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings. Martinak v. Nicholson, 21 Vet. App. 447   (2007). 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992). This audiometric evaluation requires medical expertise. The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight. The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hearing loss. Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hearing loss disability.


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). VA has provided such notice.

VA also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records, and providing an examination or obtaining a medical opinion, when necessary to make a decision on the claim. This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claim. To satisfy this additional obligation, the Veteran's service treatment records (STRs), VA records, and lay statements have been obtained and associated with his file for consideration.

VA's duty to assist includes providing an adequate examination when such an examination is indicated. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Id. An examination must be based upon consideration of the Veteran's prior medical history and examinations. Stefl, 21 Vet. App. at 123.

VA has obtained records of treatment reported by the Veteran, including records of VA treatment, and private medical records. Additionally, the Veteran was provided proper VA examinations in response to his claim, most recently in April 2016. Those audiology reports have since been obtained, and associated with the claims file. Consequently, the Board finds that there has been substantial compliance with VA's duty to assist, and with the December 2015 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


ORDER

Entitlement to an initial compensable rating for left ear/bilateral hearing loss is denied.




____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


